Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 10/25/2018 has been partially considered, however, the IDS has not been fully considered.  Two foreign references were not provided by the applicant to the Office. These two references are: CH705412 and JP2011203822. Thus, these references have not been considered by the Examiner. Thus, the IDS has not been fully considered by the Examiner. The applicant is required to file copies of the above mentioned references so that the examiner may state that he has fully considered the IDS.
This notification was included in the previous Office Action. The examiner kindly requests, for the second time, that the applicant provide the two foreign references, discussed above, and not yet provided to the Office.

Previous Specification Objections
	The previous objection to the Abstract and [0037] has been withdrawn.
In the specification at [0014] it states “correspondence unit.” However, this feature appears to be a “correspondence determination unit.” This feature has been corrected. Accordingly, the rejection of [0014] has been withdrawn, however, the applicant is required to provide an updated clean copy of the specification so that the amendments may be entered by the office, as discussed further below (see: Amendments to the Specification).
   The amendments to [0035] overcome the previous objection. However, the applicant is required to provide an updated clean copy of the specification so that the amendments may be entered by the office, as discussed further below (see: Amendments to the Specification).

Amendments to the Specification
	The examiner notes that the applicant must provide a clean copy and a marked up copy of the amendments to the specification, so that the office may enter the amendments. The clean copy must include the entire specification, with the doc code SPEC. 
Specifically, the amendments to the specification included on 6/10/2022 include an amendment to [0050] which is incorrect in two ways. First, what is labeled as [0050] is actually [0030]. Secondly, the amendment removes the term “related” and also removes the term “joined,” however, the term “joined” was not previously included in the specification, and thus it cannot be removed. The examiner believes that the term “joined” was meant to be added. 

Previous Object to Claims
	The previous Objections to are all withdrawn, except for the following.
	Objection to claim 9 is maintained. See below.  

Object to Claims
	Claim 9 recites “A non-nominative resilient biometric authentication method based on venous networks implemented in the system according to claim 1”, which is not in accordance with US practice, because claim 9 is a dependent claim. The examiner suggests amending claim 9 to instead begin with “The system …. a non-nominative resilient biometric authentication … according to claim 1 …”
	Claim 9 recites, “… the method comprising: … m) comparison the code generated by …”, which is not in accordance with US practice of a method claim. The examiner suggests amendment claim 9 to instead recite, “m) comparing the code generated by …” (underlined added)
	Claim 13 and 15 both begin with “Use of …. “ which is into in accordance with US practice regarding the recitation of dependent claims. The examiner suggests amending claim 13 to instead begin with “The system …. “ and suggests amending claim 15 to instead begin with “The biometric authentication system …”
	
Claim Interpretation under U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder. First, (e.g., data generation unit) that is coupled with functional language (e.g., " ... for generating the data by using a place, a date and anonymous information or a logistic parameter such as a coding ... ") without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such limitations are in claims 1 and 5. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification (e.g., the structural/physical connections shown in paragraphs [0010] - [0013] of the disclosure) as performing the claimed functions, and equivalents thereof.
Second, (e.g., code receiving unit) that is coupled with functional language (e.g., " ... converts the final encoding in order to extract and generate a unique code... ") without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such limitations are in claims 1 and 9. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification (e.g., the structural/physical connections shown in paragraphs [0011] of the disclosure) as performing the claimed functions, and equivalents thereof.
Third, (e.g., code extraction unit) that is coupled with functional language (e.g., " ... for decrypting the message, ... ") without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such limitations are in claims 6. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification (e.g., the structural/physical connections shown in paragraphs [0014] of the disclosure) as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C.
112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,4-6,8-11,13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first area.”  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what “an image obtained from the first area” refers to because “an image” is not related to “biometric characteristics.” Thus, the limitation of “a means for extracting an image obtained from the first area” also does not appear to be related to the previous limitations of “quantity of characteristics from the biometric information obtained by the sensor.”  
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation of: “the first 
	
Response to Applicant’s Amendments / Arguments Regarding 35 U.S.C. § 103
Response to Applicant’s Amendments / Arguments

	 The applicant’s remarks, on pages 17-18 of the response / amendment filed on 6/10/2022, argue the previously cited references do not teach all of the features included in independent claim 1. 
	The examiner has updated the rejections to include two new additional references that remedy the deficiencies of the previously cited references, as further discussed below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,971,948 to Herrington et al. (hereinafter Herrington), in view of U.S. 2016/0112415 Park et al. (hereinafter Park), and in view of US 2017/0076146 to Saripalle et al. (hereinafter Saripalle), in view of in view of U.S. 2017/0308891 to deOliveira et al. (hereinafter “deOliveira”), and further in view of US 20160267435 to Eid (hereinafter Eid). 
Regarding claim 1, Herrington teaches, 
A non-nominative, resilient biometric authentication system based, on the venous network (Herrington’s Background first two sentences state, “Biometric identification systems detect and authenticate the identity of a human subject on the basis of unique physiological features, such as fingerprints. Some techniques for biometric identification use vein patterns in the hands or other parts of the body.”) comprising 
An infrared light source, (Herrington, fig. 1, optical transmitter module 26), for illuminating a body part of a user, and a detection device, (Herrington, Fig. 1, image capture device 24 that transmits and receives pulses of infrared radiation, as described in second sentence of (9) of Herrington) the system comprising: 
a sensor for non-contact capturing a venous network of said body part, that obtained the biometric information; 
The Examiner notes that Harrington fig. 1 shows the face of the user being in a “non-contact” position to capture the face (i.e., “said body part”)
Herrington in (6) teaches the “light source” and the “detection device” which emit infrared radiation and detect the infrared radiation from the body’s surfaces and generate an image of the blood vessels.
Herrington (6) states, “(6) Some embodiments of the present invention provide imaging devices and systems that take advantage of these principles. In the disclosed embodiments, an optical transmitter, such as a laser, emits a pulse or sequence of pulses of infrared radiation toward an area containing a body surface of a living subject, such as the skin of the subject's face. An optical receiver, such as a high-speed infrared detector or array of such detectors, receives the pulses reflected from the body surface and generates an output that is indicative of a modulation of the pulses by tissue below the body surface. Based on the detected modulation as a function of location on the body surface, a processor generates an image of the blood vessels that are located beneath the body surface within the area of the image.” (emphasis added)
	Herrington does not teach,
an extraction unit (Park, fig. 2B, biometric information processing module 221) of biometric characteristics;  
	However, Park teaches the above features, because [0067] of Park teaches a biometric sensor module 210 (i.e., “sensor”) that can be a “vein pattern sensor.” The biometric information processing module 221 (i.e., “extraction unit”) then stores the biometric data from the biometric sensor module 210, as described in [0081]. Specifically, Park states, “[0081] The biometric information processing module 221 can generate or store biometric data based on the sensing data, and authenticate the biometric data.” (See also fig. 2B of Park, which depicts the biometric information processing module 221 and the biometric function control module 211)
a conversion unit (Park, fig. 2B biometric function control module 211) of the biometric characteristics, 
the detection device (may also correspond to the electronic device 101 of fig. 1 of Park, as well as image capture device 24 of Herrington, fig. 1) having a unique identifier, (Herrington, [0086] (included below) teaches a “device identification” which corresponds to the “unique identifier”)  
wherein the extraction unit (Park, fig. 2B, biometric information processing module 221) of the biometric characteristics extracts a quantity of characteristics from the biometric information obtained by the sensor; 
	Park fails to teach the following,
a means for extracting an image obtained from the first area, normalization of said image according to a predefined standard and processing said normalized image, segmentation of said normalized image and extraction of a tree structure and then search for a longest segment, mathematical characterization of nodes of said segment, matrix characterization of said nodes followed by initial encoding and application of an algorithm of the sequence matrix and matrix encoding of the sequence in order to generate a vascular fingerprint; 
	However, Saripalle teaches the above features,
	The examiner characterizes the above recitation as biometric (image) data having probability / normalization performed, then performing a search for a segment based on length, and matrix characterization being performed on the biometric image.
	Saripalle is directed to ocular vascular biometric systems. (Saripalle, Title) Saripalle teaches the above recited features, because Saripalle teaches: normalizing the biometric image. (Saripalle, [0066] and [0068]); analyzes and determines feature vector lengths. (Saripalle, [0140-145]); and Saripalle also teaches performing transformations on a matrix of regions of interest of the ocular vascular. (Saripalle, [0150]) Thus, Saripalle teaches the above features. 
	Park teaches the following,
wherein the conversion unit of biometric characteristics converts said vascular fingerprint, via an encoding algorithm and …
	The Examiner alleges that the above features are taught by Park in [0083] which converts the biometric data into a template (i.e., “vascular fingerprint”).  Park states, “[0083] The biometric information processing module 221 can generate and store the biometric data by converting the object feature information into a template.”
… combining the device identifier with the extracted characteristics, into a variable numerical identifier, so that said variable numerical identifier is not joined to said user's vascular fingerprint and is generated without any nominative identification information of said user and is specific to said data detection device;  
Park teaches the combining of the device identifier with the characteristics (i.e., template data) by encoding the characteristics using the device identifier. Similarly, the applicant’s specification in [0027] describes the combining process as encoding vascular information using the digital identifier. 
Park states, “[0086] The biometric information processing module 221 can generate a unique key based on device identification information, and encrypt or decrypt the biometric data with the generated unique key.” (emphasis added)
The examiner interprets the “variable numeric identifier” as being the output of the encrypted biometric data taught in [0086] of Park.
Park teaches the following,
wherein, the system further comprising a first server and a second server; 
wherein the first server (Park, Fig. 1, server 106) receives the variable numerical identifier generated by the detection device, said first server comprising a data generation unit, for generating the data by … 
The examiner interprets “generating codes” as corresponding to encrypting data.  Park in [0057] teaches the use of Code Division Multiple Access (CDMA) which uses / generates codes for secure communication by the communication interface 160 (see Fig. 1) through the network 162 to the server 106.
Herrington and Park fail to teach, 

… using a place, a date and anonymous information or a logistic parameter such as a coding of the reader and/or coding of a version and a number of the used algorithm or a medical parameter transmitted by the detection device, … 
However, deOliveira teaches the above features,
See that deOliveira in [0014-15] teaches a first server that provides encrypted biometric data (i.e., “numeric identifier” that is biometric vein data encoded with device identifier as taught in Park), PIN, consumer shared secret, and payment information that corresponds to different parameters that are in addition the biometric data (“numeric identifier”).
deOliveira fails to teach the following,
… and then proceeds to a final encoding of the parameters and of the variable numerical identifier, said final encoding is an alphanumeric sequence which is the final result of all encrypted and concatenated codes together; 
However, Eid teaches the above features,
Eid is directed to identification and utilizes biometrics such as fingerprints. (Eid, [0064]) Eid further teaches an identification signal the includes an identifier (“variable numeric identifier”) and other additional information (“parameters”) which are encoded (“final encoding”) into an alphanumeric code (“alphanumeric sequence”). (Eid, first three sentences of [0069])

deOliveira and Park teach the following,
wherein the first server and the second server (second server in [0016] of deOliveira) are connected (see [0016] and claim 3 of deOliveira) via a secure network and operating as a client/server; and 
As discussed above, Park teaches the features of the first server.
wherein the second server (second server in [0016] of deOliveira) comprises a code database, (examiner interprets the “code database” as corresponding to the biometric data (i.e., “numeric identifier”) that is compared in the second server described in [0016] of deOliveira) a code receiving unit, and a correspondence determination unit, wherein upon said second server receiving of the final encoding by means of the code receiving unit, the said code receiving unit converts the final encoding in order to extract and generate a unique code, (In the middle of [0016] of deOliveira, the second server decrypting an encrypted: PIN, payment information, and biometric information. The examiner asserts that a communication receiving unit and processor would be inherent characteristics of the second server in deOliveira) the code database storing the unique code generated by the code receiving unit, and the correspondence determination unit compare the code generated by the code receiving unit with the codes presents in the code database in order to determine a correspondence, or not. (The second to last sentence of [0016] of deOliveira describes “second server then compares the decrypted consumer PIN and biometric information with the retrieved consumer PIN and biometric information a “comparison.”)  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington to incorporate the teachings of Park to incorporate in order to provide the ability to process biometric vascular information and encrypt that information for secure transmission over a network. One of ordinary skill in the art would have been motivated to make this modification to perform a specific type of encryption, taught by Park, which could be applied to the vascular scanning of Herrington.  The processing of the biometric vascular information in Park would enable this information to be securely transmitted during an authentication process in order to authenticate a user, using the biometric information, and authenticate the user device, by using the Device ID of the user’s device. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington and Park to incorporate the teachings of deOliveira (as described above), in order to provide a first server (and a second server) that perform encryption (and decryption) of biometric data (i.e., “numeric identifier”) and perform a comparison between data received in a transaction and data stored for the purpose of authentication. One of ordinary skill in the art would have been motivated to make this modification in order to incorporate the functionality of using two different severs, where the first server uses information to identify a second server that performs the full comparison / authentication. (See last 3 sentences of [0014] of deOliveira, which describe the first server identifying the second server that is associated with an account)
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington to incorporate the teachings of Park in order to provide an ability for a server to generate codes. One of ordinary skill in the art would have been motivated to make this modification in order to better facilitate secure communication between a server and electronic device by using different communication capabilities / protocols (e.g., CDMA) over different networks, and thus, increasing the different methods of communications over a network (network 162 of fig. 1 of Park). (Park [0057] describes many methods of communication over network 162 including those that utilize codes)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Herrington, which teaches the use of a light to detect veins and blood vessels for image based biometric identification, and Park, which teaches biometric information being shared between three electronic devices, such as a personal electronic device, a second electronic device, and a biometric identification server, with Saripalle, which teaches normalizing a biometric image, analyzing the image for lengths, and performing matrix manipulations on the biometric data.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to normalize (i.e., clean up) an image and then subject the (biometric) image to further processing to identify key features (i.e., length of segments).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Herrington, which teaches the use of a light to detect veins and blood vessels for image based biometric identification, and Park, which teaches biometric information being shared between three electronic devices, such as a personal electronic device, a second electronic device, and a biometric identification server, with Eid, which teaches the use of biometrics for authentication and the generating of an alphanumeric code based on an identifier and other parameters. One of ordinary skill in the art would have been motivated to perform such an addition to provide in order to generate an alphanumeric code that captures data related to an identifier and other parameters.

Claims 4-5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington and Park teach in view of U.S. 2017/0308891 to deOliveira et al. (hereinafter “deOliveira”). 
Regarding claim 4, Herrington, Park, and deOliveira teach, 
The system according to claim 1, wherein that the detection device further comprises an additional code belonging to a person (see “user id” in [0050] of deOliveira, additionally, [0014-15] of deOliveira (cited above) teaches a payer financial account that is associated with a user and that is used to identify the second server at the end of [0015]) who holds said detection device, and in that said unit receiving code of the second server is adapted to analyze said additional code received to determine the presence of said code in the code database.  (The Examiner interprets the use of the payer financial account in [0014-15] as then being used to identify the second server and to authorize the payment in [0016] of deOliveira) 

Regarding claim 5, Herrington, Park, and deOliveira teach, 
The system according to claim 4 wherein the codes generated by the data generation unit of the first server (Fig. 2, deOliveira, payee financial server 103) are included in a multimedia messaging service (MMS), (Fig. 2, message 210 from payee financial server 103 (“first server”) to payee computing device 102 (“mobile device”). Examiner interprets the “transaction status message” first taught in the Abstract of deOliveira as corresponding to the “multimedia messaging service, MMS.”) under the form of a tag associated with useful data, (examiner interprets the tag of useful data as corresponding to the “transaction status message and possibly receipt” taught at the least sentence of [0067] of deOliveira, which describes the message 210) after a final cryptographic encoding, (The first sentence of [0039] of deOliveira discusses secure communication between the electronic devices.)  in that said MMS is saved on a mobile phone or on a computer or tablet, (Fig. 2, deOliveira, payee computing device 102) said computer or tablet being connected to the detection device, and 3Amly. Docket No.: 850066-01665 in that said MMS is transmitted, according to a standard protocol, to the reception unit (Fig. 2, deOliveira, message 206 from the “first server” to the “second server”) of the second server. (Fig. 2, deOliveira, consumer financial server 105) 

Regarding claim 13, Herrington, Park, and deOliveira teach, 
Use of the system according to claim 1 for communication and in particular to authentication of anonymous information contained in messages such as those used in digital communication systems.  
deOliveira in [0069] teaches authentication using an anonymous transaction, that uses electronic communications between servers, as described in deOliveira in [0069], where the examiner interprets the electronic communications as corresponding to “digital communication systems.”

Regarding claim 15, Herrington, Park, and deOliveira teach, 
Use of the biometric authentication system according to claim 1 for exchanging anonymous information (deOliveira in [0069-70] teaches anonymously processing of transactions, where information is being exchanged between multiple servers and a user device, as discussed above.) between a patient, a health provider, a contact center, or other location containing medical personnel and ehealth and database applications.
Park in [0040] teaches the electronic device as an MRI machine that exchanges information. The examiner interprets the MRI machine as belonging to a healthcare provider.  

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington, Park, and deOliveira in view of US 2017/0120106 to Puehse et al. (hereinafter “Puehse”). 
Regarding claim 6, Herrington, Park, and deOliveira teach, 
The system according to claim 5 in which the second server comprises a code extraction unit for decrypting the message, via a decryption algorithm, (These features are taught by Herrington, Park, and deOliveira, as discussed above.) 
Herrington, Park, and deOliveira fail to teach,
and then extracting the tag from so as to extract the place, the date, the detection device and the person holding the detection device, as well as the useful data of the message, said tag being processed via the correspondence determination unit so as to be able to insert the useful data of the message into a database, the user being able to access said data via a secure internet portal.  
However, Puehse in [0021] teaches provide information about the location, time / date, user parameter (i.e., user id), and tracking device, where the second server compares this information to determine if this device is regularly used by the user.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Herrington, Park, and deOliveira to incorporate the teachings of Puehse (as described above), in order to provide information about the location, time / date, user parameter (i.e., user id), and tracking device, where the second server compares this information to determine if this device is regularly used by the user. (Puehse, [0021])
One of ordinary skill in the art would have been motivated to make this modification to allow a second server to perform comparisons involving location, time / date, user parameter (i.e., user id), and tracking device using a second server.  (Puehse, [0021])

Regarding claim 8, Herrington, Park, deOliveira, and Puehse teach, 
The system according to claim 4 wherein said system is able to securely manage a bidirectional transmission of anonymous data so as to securely manage the exchange of medical data or other sensitive data.  
	deOliveira in fig. 2 shows bidirectional flow of messages. Additionally, as described above, [0069-70] of deOliveira teach anonymous transactions, where the data exchanged is sensitive personal financial data.  

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./


/HENRY TSANG/Primary Examiner, Art Unit 2495